COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      Glenn Blair V. Angela McClinton

Appellate case number:    01-11-00701-CV

Trial court case number: 11DCV187301

Trial court:               of Fort Bend County

Date motion filed:        December 20, 2013

Party filing motion:      Appellant, Glenn Blair

       It is ordered that the motion for en banc reconsideration is DENIED.


Judge’s signature: /s/ Evelyn V. Keyes
                       Acting for the Court

En banc Court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Sharp, Massengale, Brown, and Huddle.


Date: February 25, 2014